Per Curiam:
This is a suit in equity for foreclosure of a mortgage. The amount involved exclusive of costs exceeds $5000. The case was previously before this court upon an appeal by the present appellees (complainants below) from the decree of the circuit judge dismissing their bill. The decree of the circuit judge was here reversed and the cause remanded to the trial court with instructions to enter a decree for the complainants as prayed by their bill. (See 27 Haw. 491.) Upon remittitur the circuit judge in strict conformity with the remand of this court entered a decree in fávor of the complainants below, the only additional proceedings being the taking of evidence upon the value of the services of the attorneys for the complainants, which when determined, pursuant to the terms of the mortgage, was included in the decree as one of the expenses of foreclosure chargeable against the mortgagors. The present appeal is by the respondents (mortgagors) from this last decree.
The only errors assigned by the appellants are to the findings of fact made by this court on the previous appeal. No complaint is made as to the correctness of our statement of the evidence upon which the same are based. Wé *698see no reason to disturb the conclusions heretofore reached thereon.
Watson & Lymer for complainants.
Thompson, Gathcart & Beebe for respondents.
The decree appealed from is affirmed.